DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (2019/0008040).
Regarding claim 1, Nakamura discloses touch apparatus, comprising:
a plurality of first touch electrodes (12 in fig. 1 and in fig. 25), wherein each of the first touch electrodes comprises: 
5a plurality of first main portions (grids 26 extending in the NW direction in fig. 19) substantially extended in a first direction (north west); 
a plurality of second main portions (grids 26 extending in the NE direction in fig. 19) substantially extended in a second direction (north east), wherein the first direction is staggered with the second direction, the first main portions and the second main portions are crossed to form a 10plurality of first grids (see diamond shapes made up of grids 26 in fig. 19), and each of the first grids is defined by two segments of two adjacent first main portions and two segments of two adjacent second main portions (fig. 19);
a plurality of first branches (31, fig. 19; extending in NW direction) structurally separated from each other, wherein the first branches and the two segments of the two adjacent first 15main portions of at least one first grid of the first grids are crossed (fig. 19); and 
a plurality of second branches (31, fig. 19; extending in the NE direction) structurally separated from each other, wherein the second branches and the two segments of the two adjacent second main portions of the at least one first grid of the first grids are crossed (fig. 19); and 
20a plurality of second touch electrodes (42, fig. 25) interlaced with the first touch electrodes to define a plurality of first interlaced regions (first interlaced region including 18 and 76 in fig. 25); 
wherein the first branches and the second branches of the first touch electrodes are located at least in the first interlaced regions (see fig. 19 as applied to fig. 25);  
in a top view of the touch39File: 107955usf apparatus (fig. 25), the first branches and the second branches of each of the first touch electrodes are separated from the second touch electrodes (wherein the branches 31 of first electrodes 12 in fig. 19 overlap the second nonconductive pattern 58 of second electrodes 42 in fig. 23 and fig. 25; further wherein the branches are attached to the first electrode 12 and are separate from the second electrode 42).
Regarding claim 3, Nakamura discloses further comprising: 
a plurality of first dummy patterns (18, fig. 19) respectively disposed in the first grids and 5separated from the first touch electrodes (see 18 in fig. 27), wherein each of the first dummy patterns comprises: 
a first portion (see 26 extending in NW direction in 18 in fig. 27) arranged in the first direction with two second branches on a corresponding first grid (fig. 19 and fig. 25), and structurally separated from the two second branches (fig .19 and fig. 25); and 
10a second portion (see 26 extending in NE direction in 18 in fig. 27) crossed with the first portion, arranged in the second direction with two first branches on the corresponding first grid, and structurally separated from the two first branches (fig .19 and fig. 25).  
Regarding claim 4, Nakamura discloses wherein there is a first distance between the first portion of each of the first dummy patterns and one of the two second branches 15on the corresponding first grid, and there is a second distance between the second portion of each of the first dummy patterns and one of the two first branches on the corresponding first grid (para. 173, 176, 267).  
Regarding claim 5, Nakamura discloses wherein a first branch of a first touch electrode comprises a first portion (31, fig. 18) and a second portion (inner 18 in fig. 19) respectively located at two 20opposite sides of a corresponding first main portion (fig. 18-19), and a length of the first portion of the first branch is different from a length of the second portion of the first branch (fig. 18-19).
Regarding claim 11, Nakamura discloses wherein each of the second touch electrodes comprises:
a plurality of third main portions (see grid lines 56 extending in NW direction in fig. 23) substantially extended in the first direction; and 
a plurality of fourth main portions (see grid lines 56 extending in NE direction in fig. 23) substantially extended in the second direction, wherein the third main portions and the fourth main portions are crossed to form a plurality of second grids (56, fig. 23);
in a same first interlaced region, a number density of the second grids is greater than a number density of first grids (see 18 and 76 in fig. 25).


Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628